ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule l:20-15(k) a recommendation (DRB 16-238) that GERALD M. SALUTI, formerly of NEWARK, who was admitted to the bar of this State in 1992, and who has been suspended from the practice of law since February 28, 2014, by Orders of the Court filed January 31, 2014 and July 22, 2016, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District VA Fee Arbitration Committee in District Docket No. VA-2015-0003F, and good cause appearing;
It is ORDERED that GERALD M. SALUTI be temporarily suspended from the practice of law, effective September 2, 2016, and until respondent complies with the determination of the District VA Fee Arbitration Committee in Docket No. VA-20150003F, pays a sanction of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; provided, however, this Order shall be vacated automatically if the Disciplinary Review Board reports to the Court that respondent has satisfied all obligations under this Order prior to the effective date of the suspension; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that respondent remain suspended from practice pursuant to the Orders of the Court filed January 31,2014, and July 22, 2016, and until further Order of the Court; and it is further
*466ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and continue to comply with Rule 1:20-20.
ORDERED that the entire record of this matter be made a permanent part of respondent’s, file as an attorney at law of this State.